DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weddle et al. [Weddle, US 20140002346] in view of Gupta et al. [Gupta, US 20150082401].
As to claim 1. Weddle teaches A haptic device, comprising: 
a communications interface, communication device 220 [fig. 2]; 
an input device, touch sensitive surface 111 [fig. 1], configured to receive input from a user, [0043] virtual slider manipulated by touch on the screen, the input including a selection of at least one real-time haptic effect modifier, [0043, 0044] the slider controls finite parameters of a haptic feedback, from the list of real-time haptic effect modifiers, [0048, 0049, fig. 6], and a value for at least one parameter associated with the selected real-time haptic effect modifier, [0043, 0044] the slider controls finite parameters of a haptic feedback; 
a haptic output device, output device 118, configured to render one or more haptic effects to the user based on the haptic control signal, [0019, 0020]; and 
a processor, processor 222, coupled to the communications interface, [fig. 2], the input device and the haptic output device, [fig. 2], configured to: 
the plurality of parameters associated with the real-time haptic effect modifiers, [0048, 0049], and the haptic control signal, [0020, 0054], 
apply the selected real-time haptic effect modifier to the haptic control signal, [0045] user controls the haptic feedback by changing the parameter associated with the haptic parameter using the touchscreen slider, based on the value for the parameter associated with the selected real-time haptic effect modifier, to generate a modified haptic control signal, [0045] change the haptic feedback based on the selected position of the slider, and 
provide the modified haptic control signal to the haptic output device, [0006, 0045] the haptic feedback output is controlled based on the position of the slider, 
wherein the haptic output device is further configured to render one or more modified haptic effects to the user based on the modified haptic control signal, [0006, 0045].
 configured to receive a haptic track file including a list of real-time haptic effect modifiers, a plurality of parameters associated with the real-time haptic effect modifiers, and a haptic control signal; wherein the processor is configured to decode the haptic track file to extract the list of real-time haptic effect modifiers.
Gupta teaches a device and method for a server 130 and a haptic device 120 communication wherein the device receives an encrypted haptic feedback pattern, [0019], that includes multiple parameters for the haptic feedback pattern, [0050]; wherein the processor decrypts and outputs the haptic feedback received from the server, [0025].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Weddle with that of Gupta so that the user can have the option of downloading different haptic feedback patterns for different events.

As to claim 2. Weddle teaches The haptic device according to claim 1, further comprising: a display, touchscreen 111 [0021], coupled to the processor, [fig. 2], configured to present a graphical user interface (GUI) to the user, [0021], the GUI displaying the list of real-time haptic effect modifiers and the plurality of parameters associated with the real-time haptic effect modifiers, [fig. 3, 4], wherein the input device is a touchscreen, [0021].

As to claim 3. Weddle teaches The haptic device according to claim 1, wherein each parameter associated with each real-time haptic effect modifier includes a value and a range having a minimum value and a maximum value, [fig. 4], and wherein the value for the parameter associated with the selected real-time haptic effect modifier falls within the range, [0045, fig. 4].

As to claim 4. Weddle teaches The haptic device according to claim 1, wherein the value for the parameter associated with the selected real-time haptic effect modifier is a discrete value selected from a set of discrete values, [0044, 0045], each discrete value being associated with a pre-defined value for an additional parameter associated with the selected real-time haptic effect modifier, [0045, fig. 4].

As to claim 5. Weddle teaches The haptic device according to claim 1, wherein the modified haptic effect is a vibrotactile haptic effect, [0018, 0045, fig. 4, 5].

As to claim 6. Weddle teaches The haptic device according to claim 5, wherein the list of real-time haptic effect modifiers includes at least one of a haptic volume modifier, 620 [fig. 6], a haptic frequency modifier, a haptic contrast modifier, a haptic bass boost modifier, a haptic delay modifier, a haptic reverberation modifier, or a haptic tremolo modifier.

As to claim 7. Weddle teaches The haptic device according to claim 6, wherein the haptic frequency modifier includes a frequency shift modifier, a phaser modifier, a flanger modifier, a chorus modifier, a filter sweep modifier, an envelope modifier, a wah-wah modifier, a resonator modifier, or an arpeggiator modifier.

claim 8. Weddle teaches The haptic device according to claim 1, wherein: the input includes a selection of a first real-time haptic effect modifier from the list of real-time haptic effect modifiers, [0045, fig. 4], a selection of a second real-time haptic effect modifier from the list of real-time haptic effect modifiers, [0045, fig. 4] light, moderate, strong from a list of finite options [0044], a first value for a parameter associated with the first real-time haptic effect modifier, and a second value for a parameter associated with the second real-time haptic effect modifier, the first real-time haptic effect modifier is applied to the haptic control signal, based on the first value for the parameter associated with the first real-time haptic effect modifier, to generate an intermediate haptic control signal, and the second real-time haptic effect modifier is applied to the intermediate haptic control signal, based on the second value for the parameter associated with the second real-time haptic effect modifier, to generate the modified haptic control signal, the adjusted haptic signal output control signal communicated from the processor to the output device drive circuit 116 then to the output device 118, [fig. 1, 0006, 0045].

As to claims 9-16 are rejected with the same prior art and reasoning as to that of claims 1-8, respectively.

As to claims 17-20 are rejected with the same prior art and reasoning as to that of claims 1-4, respectively.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Argument 1: Gupta et al. does not teach a haptic track file which includes all of a list of real-time haptic effect modifiers.
Response 1: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a haptic track file which includes all of a list of real-time haptic effect modifiers”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claimed invention claims “a haptic track file including a list of real-time haptic effect modifiers”. Gupta et al. teaches the device receives an encrypted haptic feedback pattern, [0019], that includes multiple parameters for the haptic feedback pattern, [0050].

Argument 2: In the presently claimed subject matter, a user is presented with a list of multiple real-tie haptic effect modifiers to choose from, and in addition to that list of real-time haptic effect modifiers, the user can select a value for at least one parameter associated with the selected real-time haptic effect modifier.
Response 2: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the user presented with “a list of multiple real-tie haptic effect modifiers” and “a value for at least one parameter” to choose from) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
selected real-time haptic effect modifier.

Argument 3: Gupta et al. transmits a single haptic feedback pattern to the haptic enabled device. The Final Office Action has made a correspondence between the haptic feedback pattern of Gupta et al. and the presently claimed real-time haptic effect modifiers.
Response 3: The Office Action does not make a correspondence between the haptic feedback pattern of Gupta et al. and the presently claimed real-time haptic effect modifiers. The Office Action makes a correspondence between the haptic feedback pattern of Gupta et al. and the claimed “haptic track file”. The transmitted haptic feedback pattern comprises a list of real-time parameters to modify a haptic feedback, as described in [0050] of Gupta et al. and cited in the Final Office Action mailed on 08/03/2020.

Argument 4: A thorough reading of Gupta et al. reveals that there is no teaching or suggestion of a list of different haptic feedback patterns sent to the user to choose from.
Response 4: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a list of different haptic feedback patterns sent to the user to choose from”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
configured to receive …”. There is no requirement in the claim that the specific file and its content be received. Only a requirement of a communication interface configure to receive.
The claimed invention only claims “a communications interface configured to receive a haptic track file … and a haptic control signal”. The haptic track file in claimed to include “a list of real-time haptic effect modifiers”. Gupta et al. teaches a device receiving a file, which contains a list of parameters used to modify a haptic feedback.

Argument 5: Gupta et al. only makes a single transmission; i.e., it can only be interpreted as either a single real-time haptic effect modifier or a haptic control signal.
Response 5: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “more than one transmission”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed invention only claims a single transmission that can include an information as claimed. The claimed invention fails to claim more than one transmission.
The signal used to transmit the haptic feedback pattern to the user in Gupta et al. is interpreted to represent the haptic control signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688